Citation Nr: 0000887	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for lupus anticoagulant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1994 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for lupus anticoagulant.


REMAND

In his substantive appeal dated in August 1994, the veteran 
indicated that he wanted to testify at a hearing before a 
Member of the Board at the RO.  By letter dated in September 
1994, the RO advised the veteran that he had been placed on a 
list of persons wishing to testify at a hearing before the 
Board at the RO.  He was further informed that his name would 
remain on that list and that he would be notified when a 
hearing date became available.  However, there is no 
indication in the record that the veteran was ever scheduled 
for a hearing before a Member of the Board.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for action as follows:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  If the veteran fails to report 
for the hearing, it should be 
specifically noted in the claims folder.  

Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




